Citation Nr: 0730250	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  03-06 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hepatitis C, to 
include as due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
November 1971.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  Thereafter, the veteran's file was 
transferred to the VA Regional Office and Insurance Center 
(RO&IC) in Philadelphia, Pennsylvania. 

The Board notes that when the veteran filed his initial claim 
for service connection he did not claim any disabling 
condition as being related to Agent Orange exposure.  As 
such, the RO, in the November 2001 rating decision, denied 
service connection for "Agent Orange and Herbicide 
exposure".  The veteran filed a notice of disagreement and a 
statement of the case was issued in February 2003.  In his 
substantive appeal (VA Form 9) filed in March 2003, the 
veteran identified hepatitis C as being the condition he 
sought service connection for as a result of herbicide 
exposure.  In a May 2003 rating decision, service connection 
was denied for hepatitis C as a result of Agent Orange 
exposure.  A supplemental statement of the case on this issue 
was sent that month.  

The record reflects that the veteran was scheduled for a 
Travel Board hearing in August 2007.  Without explanation, 
the veteran failed to report for the hearing scheduled, and 
neither he nor his representative has requested any further 
rescheduling.  Accordingly, the Board will proceed to a 
decision on this appeal as if the hearing request had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2006). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

Entitlement to service connection for PTSD.  

Stressor verification

According to 38 C.F.R. § 3.304(f) (2007), service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-
IV), (2) a link, established by medical evidence, between 
current PTSD symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.

Initially, the Board notes that there appears to be some 
uncertainty as to whether the veteran has a diagnosis of PTSD 
in accordance with 4.125(a).  The veteran was afforded a VA 
psychiatric examination in May 2006.  The examination report 
indicates that the claims file was reviewed prior to the 
examination.  The VA examiner diagnosed PTSD, chronic and 
stated that the disorder appeared as likely as not to be the 
result of combat experiences in Vietnam.  

However, a September 2006 VA psychiatric examination 
concluded that the veteran did not meet full DSM-IV criteria 
for PTSD.  The claims file was reviewed.  

In such a circumstance, the Board determines that these 
opposing conclusions roughly balance each other out, 
rendering such evidence in relative equipoise.  That is, the 
Board is unable to determine a basis to favor one opinion 
over the other.  Both VA examiners reviewed the claims file 
in formulating their opinion.  Accordingly, the veteran 
receives the benefit of the doubt, and the Board will proceed 
based on the record showing a diagnosis of PTSD in accordance 
with DSM-IV.  See 38 C.F.R. § 3.102 (2007).

With regard to the third PTSD criterion, evidence of a 
stressor in service, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2007).  If the evidence establishes the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where, conversely, a determination is made that the veteran 
did not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be sufficient to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Rather, in these situations, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies his testimony or statements as 
to the occurrence of the claimed stressor.  See West 
(Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD after the fact does not suffice to 
verify the occurrence of the claimed in-service stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

The veteran contends that shortly after arriving in Vietnam 
his unit came under attack and several men were killed.  He 
also maintains that his best friend, J.C., was killed at the 
Zon Firebase in October 1970.  See September 2006 VA 
psychiatric examination.  

The record reflects that the veteran served in Vietnam from 
September 13, 1970 to October 21, 1971.  None of the service 
medals that he received definitively establishes that he 
participated in combat with the enemy and his military 
occupational specialty as field artillery operator likewise 
does not denote combat operations.  Service personnel records 
show that from September 1970 to January 1971 the veteran was 
assigned to HHB [Headquarters and Headquarters Battery], 
101st Artillery Division (Airmobile).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran need not corroborate a 
noncombat stressor of enemy rocket attacks on an air base 
where his unit was stationed with evidence of his physical 
proximity to, or firsthand experience with, the attacks, but 
rather that his presence with the unit at the time the 
attacks occurred corroborates his statement that he 
experienced the attacks personally.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); see also Suozzi v. Brown, 
10 Vet. App. 307 (1997), wherein the Court held that a 
veteran need not corroborate every detail of his account of 
his personal participation in an attack.

Given the Court's judicial rulings in Pentecost and Suozzi, 
the AMC should ask the U.S. Army and Joint Services Records 
Research Center (JSRRC) to attempt to verify whether the 
veteran's unit came under enemy fire during the period he was 
assigned to the unit, as confirmed by his service personnel 
records.

In addition, the Board notes that in a deferred rating 
decision, the RO indicated that the Vietnam casualty listings 
do not list a J.C. as killed in action in Vietnam and that no 
one with the last name C. was killed in March 1971.  Given 
that the veteran reported that his friend was killed in 
October 1970, the RO should check the casualty listings 
again.  

Entitlement to service connection for hepatitis C, to include 
as due to Agent Orange exposure. 

VA examination 

In June 2006, the RO sent the veteran a letter providing him 
with the risk factors associated with hepatitis C infections 
and requested that he advise as to which of the noted factors 
applied to him in regards to the contraction of hepatitis C.  
He responded in August 2006 that the condition was because of 
Vietnam.  

Upon review of the record, the Board notes that the veteran 
has attended and completed two substance abuse programs.  A 
July 2003 VA addiction therapist note reflects a diagnosis of 
cocaine dependence.  

The veteran's service medical records reflect that in a 
September 1971 statement in support of his request for 
discharge the veteran reported that he started using drugs in 
May because he got depressed due to the isolation of the 
firebase.  He stated that he had built up a two vial-a-day 
habit, but had not used heroin since August.  In October 
1971, he was admitted to a drug treatment facility with a 
diagnosis of improper use of heroin.  

Medical evidence concerning evaluation and treatment the 
veteran has received since service shows that hepatitis C 
initially was diagnosed in 2003.

The Board sees that the veteran has not been afforded a VA 
examination in conjunction with his claim.  And an 
examination would be helpful in ascertaining the etiology of 
his hepatitis C.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated him for PTSD and hepatitis C 
since service.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  

2.  Obtain any and all unit reports, 
morning reports, lessons learned and 
operating reports for the HHB 101st 
Artillery Division (Airmobile) for the 
period September 1970-January 1971.  
[This is an attempt to confirm the 
alleged enemy attacks.]  Complete any 
and all follow-up actions necessary as 
directed by the National Personnel 
Records Center or service department.

3.  Prepare a letter asking the JSRRC 
to provide any available information 
that might corroborate the veteran's 
claimed stressor in service.  In 
particular, any reports documenting 
that his unit (HHB 101st Artillery 
Division (Airmobile)) was exposed to 
enemy attacks in Vietnam during the 
period September 1970-January 1971.  
The request should include copies of 
personnel records showing the veteran's 
service dates, duties, and units of 
assignment, etc.

4.  Schedule the veteran for a VA 
examination to determine the etiology 
of his hepatitis C.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review. The examiner 
should elicit detailed information from 
the veteran concerning all possible 
risk factors for his development of 
hepatitis C.  Based upon the 
examination results and the review of 
the claims file, the examiner should 
express an opinion concerning whether 
it is at least as likely as not (i.e., 
at least a 50 percent probability) the 
veteran contracted hepatitis C as a 
result of: a) illicit drug use both 
during and since service, to include 
cocaine and heroin; b) exposure to 
Agent Orange in service; or c) any 
other indicated potential source of 
infection.  The examiner should discuss 
the rationale of the opinion. 

5.  Then readjudicate the claim based 
on the additional evidence obtained.  
If the claim is not granted to the 
veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case and give them 
time to respond to it.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



